ITEMID: 001-110947
LANGUAGEISOCODE: ENG
RESPONDENT: RUS
BRANCH: CHAMBER
DATE: 2012
DOCNAME: CASE OF SUSLOV v. RUSSIA
IMPORTANCE: 4
CONCLUSION: No violation of Article 5 - Right to liberty and security (Article 5-1 - Procedure prescribed by law);Violation of Article 5 - Right to liberty and security (Article 5-1 - Procedure prescribed by law);Violation of Article 5 - Right to liberty and security (Article 5-3 - Length of pre-trial detention)
JUDGES: Anatoly Kovler;Elisabeth Steiner;Julia Laffranque;Khanlar Hajiyev;Mirjana Lazarova Trajkovska;Peer Lorenzen
TEXT: 5. The applicant was born in 1969 and prior to his conviction lived in Ryazan.
6. On 28 December 2004 the investigator of the Ryazan Regional Prosecutor’s Office, with approval by a prosecutor, requested the Sovetskiy District Court, Ryazan, to remand the applicant in custody on suspicion of banditry and involvement in an organised criminal group.
7. On the same day the applicant was arrested.
8. In the meantime, on 29 December 2004 the Ryazan Sovetskiy District Court remanded the applicant in custody. The court held as follows:
“The crimes of which [the applicant] is suspected fall into a category of especially grave crimes punishable by over two years’ imprisonment.
Opting for a more lenient preventive measure for [the applicant] is impossible, taking into account the particular gravity of the crimes of which [the applicant] is suspected, as well as the fact that disclosure of the identity of members of a criminal gang, including [the applicant], can create a real threat to the safety of witnesses, victims and their relatives, which follows from [statements] by [witness D.] ...”
9. On 21 January 2005 charges of banditry, involvement in a criminal group, extortion and fraud under Articles 209 § 2, 210 § 2, 163 § 3 and 159 § 3 of the Criminal Code were brought against the applicant. He was questioned as the defendant.
10. On 25 January 2005 the Ryazan Regional Court upheld the decision of 29 December 2004 on appeal.
11. On an unspecified date the applicant challenged the lawfulness of his arrest. Stating that he was an advocate, the applicant claimed that his arrest required the prior consent of a court. On 20 March 2007 the Ryazan Regional Court, acting as the most senior level of jurisdiction, found the applicant’s arrest not to have breached the requirements of the domestic law.
12. On 24 February 2005 the Ryazan Sovetskiy District Court extended the applicant’s detention until 24 June 2005. The court held as follows:
“The crimes [charged against the applicant] belong, pursuant to Article 15 of the Criminal Code, to the category of particularly grave crimes, which according to Article 108 of the Code of Criminal Procedure gives ground for the application of a [custodial measure]. ...
At the present time it is necessary to carry out several operational and investigative actions, to establish the whereabouts of the known members of the criminal gang, to bring charges against them, to carry out interrogations and confrontations, as well as to familiarise the defendants, the victims and their counsel with the case-file material. ...
The argument by defence counsel about the change of circumstances which laid the basis for application of a custodial measure cannot be taken into consideration.
The reference of defence counsel to the fact that the charges against [the applicant] do not involve an episode involving [witness D.], whose statement that he had received death threats from [the applicant] had been the ground for application of a custodial measure, is unsubstantiated.
A statement by [witness D.], his handwritten explanation, as well as the record of the viewing of a video recording of 6 May 2002, from which it follows that D. is a witness to a crime, [that he] fears for his life and [that] the threat comes, inter alia, from [the applicant], have been examined by the judge [...] as matters characterising [the applicant’s] personality and giving grounds to believe that his being at large could constitute a real danger to safety for [witness D.] as for other witnesses, victims and their families.
Therefore, taking into account the foregoing and the nature of the crimes with which [the applicant] is charged, the court concludes that there are sufficient grounds to believe that [if not detained, the applicant] may interfere with the proceedings in the criminal case by influencing witnesses.
In such circumstances there are no grounds for altering the custodial measure to a more lenient one. ...”
13. On 31 March 2005 the Ryazan Regional Court upheld the above decision on appeal.
14. On 23 June and 15 September 2005 the Sovetskiy District Court extended the applicant’s detention until 24 September and 28 December 2005 respectively. The court relied on the gravity and the nature of the charges, the particular complexity of the case and the necessity to carry out subsequent investigative actions. It further invoked the risks of the applicant’s absconding and hampering the criminal proceedings by exerting pressure on witnesses and victims, and the absence of any grounds for altering the custodial measure.
15. On 18 October 2005 the Ryazan Regional Court upheld the decision of 15 September 2005 on appeal.
16. On 28 December 2005 the Ryazan Regional Court extended the applicant’s detention until 24 March 2006. The court held as follows:
“It appears from the case-file material that the armed gang of which [the applicant] was a member had and has well-tested systems of secrecy and defence from law-enforcement bodies (отработанные системы конспирации и защиты от правоохранительных органов); if at liberty [the applicant] might take action against the ongoing investigation, including by way of exerting unlawful pressure on witnesses and victims.
It follows from the case-file material that in the course of operational search activities officers of the Organised Crime Unit at the Ryazan Regional Department of the Interior obtained information to the effect that the members of the Osokinskaya criminal group, knowing that criminal proceedings in connection with its criminal activity had begun, were making inquiries about those who had been questioned in the case as witnesses and victims, with the view of subjecting them to unlawful influence. ...”
17. On 14 February 2006 the Supreme Court of Russia upheld the above decision on appeal.
18. On 21 March 2006 the Ryazan Regional Court further extended the applicant’s detention until 28 June 2006, that is for a total duration of eighteen months. In taking the relevant decision the Regional Court had regard to the particular gravity of the charges against the applicant and the risk that he would exert pressure on witnesses (the court applied the wording of the previous extension order of 28 December 2005). The court also examined the possibility of applying a more lenient preventive measure and dismissed it.
19. On 26 April 2006 the charges against the applicant were rectified. They involved banditry, involvement in a criminal group, extortion, fraud, pressurising those involved to complete deals, organising robbery, murder, attempted murder and infliction of grave bodily harm, and trafficking in firearms and ammunitions under Articles 209 § 2, 210 § 2, 163 § 3, 159 § 3, 179 § 2, 162 § 3 (in conjunction with Article 33 § 3), 105 § 2 (in conjunction with Articles 30 § 3 and 33 § 3), 111 § 3 (in conjunction with Article 33 § 3) and 222 § 3 (alone and in conjunction with Article 33 § 3) of the Criminal Code.
20. On 4 May 2006 the applicant and his lawyer were informed that the pre-trial investigation had been terminated. From the documents submitted by the Government it can be seen that they both signed the document on termination of the pre-trial investigation and expressed the wish to read the case file, both together and separately.
21. On 18 May 2006 the applicant started reading the case file.
22. On the same day the applicant’s lawyer was invited to study the case file. This is supported by a letter inviting the applicant’s lawyer to appear at the IZ-62/1 facility in Ryazan at 10 a.m. to study the case-file material. The letter bears a handwritten note made by the head of the bar association, of which the applicant’s lawyer was a member: “Received for transfer to A. Yudin. 18 May 2006. Signature”.
23. On 23 June 2006 the Ryazan Regional Court extended the applicant’s pre-trial detention until he and his lawyer had finished studying the case file (consisting of seventy-five volumes), but not beyond 24 September 2006. The court held as follows:
“[...] Pursuant to Article 109 § 7 of the Code of Criminal Procedure, if upon completion of a pre-trial investigation the time-limits set out in Article 109 § 5 for giving the accused and his counsel access to the case file have been complied with, but the thirty-day period proves insufficient for them to read the entire file, an investigator [...] may submit to the court, no later than seven days before the expiry of the maximum detention period, a request for extension of the period of detention. In [the applicant’s] case the above-mentioned requirements of law have been complied with.
In his request for extension of [the applicant’s] detention pending the investigation until [the applicant] and his counsel had finished reading the file [...] the investigator indicated that at the present moment there were no grounds for altering or discontinuing the application of a [custodial measure]. As before, there are sufficient reasons to believe that, if released, [the applicant], taking into account the gravity of the charges against him, may abscond or otherwise obstruct the proceedings in the case. Therefore, the circumstances which led the court to apply the custodial measure to [the applicant] have remained unchanged.
At the same time, extending [the applicant’s] detention until he and his counsel have finished reading the case file... without indicating a specific end-date contradicts the requirements of Article 109 of the Code of Criminal Procedure. The above Article implies that the extension is granted for the time requested by the investigation authorities. [However], extending [the applicant’s] detention without indication of a specific end-date... would have worsened [his] situation and removed the preventive measure from judicial control.
On 7 February 2006 the Deputy Prosecutor General extended the time-limit for pretrial investigation... until 24 September 2006 inclusive.
Therefore, the court extends [the applicant’s] detention until he and his counsel have finished reading the case file..., until 24 September 2006 inclusive, that is until the expiry of the time-limit for the pre-trial investigation. ...
The argument put forward by the defence, to the effect that the investigation authorities have breached the requirements of Article 109 § 5, is unsubstantiated.
It follows from the record on termination of the investigative actions of 4 May 2006 that [the applicant] and [his lawyer] expressed their wish to read the case file both together and separately.
On 18 May 2006 the head of the Central Bar Association [of Ryazan], K., received a notification in the name of [the applicant’s lawyer Yud.] informing [the latter] that [the applicant] had started reading the case file and that he was also invited to appear on 19 May 2006 at the Ryazan IZ-62/1 remand prison to [study the case file].
According to the record of the studying of the case file and statements made by [the applicant] and [his lawyer], they met in the remand prison on several occasions after 18 May 2006, yet did not discuss when they would jointly study the case file.
It appears from the foregoing that until 31 May 2006 [applicant’s lawyer Yud.] deliberately did not appear to study the case file, to give himself an opportunity to use this situation before the court.
The requirements of Article 109 § 5 of the Code of Criminal Procedure were therefore complied with...”
24. On 16 August 2006 the Supreme Court of Russia upheld the above decision on appeal.
25. On 18 September 2006, and 18 January, 21 May and 11 September 2007, the Ryazan Regional Court further extended the applicant’s detention until he and his lawyer had completed their reading of the case file, but not beyond 24 January, 24 May and 24 September 2007, and 24 January 2008 respectively. All the decisions were worded similarly to the decision of 23 June 2006.
26. On 31 October 2006 and 14 March, 17 July and 24 October 2007 respectively, the Supreme Court of Russia upheld the above decisions on appeal.
27. Following the request by the investigator, on 31 October 2007 the Ryazan Sovetskiy District Court limited until 21 December 2007 the time for the applicant and his lawyer to study the case file.
28. On 27 December 2007 the investigator took a decision that the reading of the case file by the applicant and his lawyer should be terminated.
29. On 17 January 2008 the applicant and his lawyer signed the record to the effect that they had completed their reading of the case file.
30. On 18 January 2008, however, the Ryazan Regional Court further extended the applicant’s detention until 24 April 2008, with reference to Article 109 § 7 of the Code of Criminal Procedure. The court had regard to the fact that the applicant’s lawyer had submitted a request (the nature of the request was not specified in the relevant court decision) which had not yet been processed, that other co-defendants had not finished reading the case file, and also to the gravity and the nature of the charges against the applicant and the risk of his absconding or otherwise interfering with the course of the proceedings.
31. On 8 April 2008 the criminal case against the applicant and fifteen others was transferred to the Ryazan Regional Court for trial.
32. At the preliminary hearing on 23 April 2008 the Ryazan Regional Court extended the applicant’s and nine other co-defendants’ detention during judicial proceedings until 8 October 2008. In so far as it concerned the applicant, the decision read as follows:
“... [The applicant] was arrested on 28 December 2004. His detention has been repeatedly extended in accordance with the criminal procedural law, the last time until 24 April 2008, for a total of three years, three months and twenty-eight days.
...
Pursuant to Article 110 of the Code of Criminal Procedure a preventive measure can be lifted or changed if it is no longer necessary or if the grounds for its application have changed.
It follows from the material examined by the court that the factual circumstances which had served as the ground for the court decisions to apply a custodial measure to the defendants and its subsequent extension have not changed and remain... sufficient, from the point of view of the principle of reasonableness, to maintain the [above] preventive measure. No convincing arguments were put forward by the defence as to the existence of any new factual or legal grounds for altering the preventive measure.
The circumstances pointed out by the defendants and their counsel such as [the defendants’] positive references, their family situation, [the existence of] permanent residence, [their] state of health and the necessity to support their families, do not preclude a risk of them absconding from justice or otherwise obstructing the proceedings in the case, since the defendants are charged with particularly grave crimes, including banditry. ...
The [above] circumstances are not favourable for replacing the [custodial] measure with [a more lenient one].
Notwithstanding the overall length of the defendants’ detention, the existing risk of their absconding is a sufficient ground for limiting their [right to] liberty of person. Furthermore, the extension of detention in respect of defendants charged with banditry is justified by the necessity to protect the rights and interests of victims and witnesses, as well as the public interest, which, in spite of the presumption of innocence, outweighs the respect for individual liberty. ...”
33. On 17 June 2008 the Supreme Court of Russia upheld the above decision on appeal.
34. In the meantime, on 7 June 2008 the Ryazan Regional Court had scheduled the opening date of the trial and maintained the preventive measures applied to the applicant and his co-defendants.
35. On 24 September 2008 the Ryazan Regional Court extended the applicant’s and nine other co-defendants’ detention for three months, until 8 January 2009. It found as follows:
“... [The defendants] have been charged with banditry and involvement in criminal community, - criminal offences directed against public safety and public order. [The applicant and four other co-defendants] have also been charged with aggravated murders. The crimes charged against the defendants belong to a category of grave and particularly grave crimes the punishment for which not only exceeds two years’ imprisonment, but also exceeds the time the defendants had spent in custody so far.
According to the information contained in the case file regarding the [defendants’] personalities:
- [the applicant and seven others], who have families and children, were not working for a long time before their arrests; ...
It also follows from the submissions by the prosecution that:
[Prosecution witness Yezh.] submitted to the court that pressure had been exerted on him by the defendants in respect of whom the custodial measure had been applied with the purpose of forcing him to make false statements about them.
[Defendant S.] who admitted his guilt [...] but who had not yet been questioned by the court on the merits of the charges, asked the court to take safety measures in his respect until he had been questioned, fearing [intimidation] by [the defendants in detention]. ...
Safety measures had been taken in respect of a number of witnesses who [also] feared for their safety. Some of them... were questioned by the court anonymously and in conditions in which they could not be seen by others present during the proceedings.
[Separate proceedings were instituted against several other suspects who are being searched for.] ...
The breaches of court orders committed by the defendants during the questioning of prosecution witnesses show that they were attempting to influence witnesses even in court.
Of 500 [prosecution witnesses] the court has questioned only thirty-two.
Therefore, it has been established that the court had not questioned the majority of the witnesses and victims; [that] there are grounds to be concerned about [the risk of] unlawful influence over them by the defendants; [that] there are witnesses and one of the defendants who fear such influence; [that] the defendants have actual opportunity to exert such influence even while they are in custody; [and that] there are witnesses who have already been intimidated [by the defendants].
Analysis of the above information gives grounds to believe that, if released, the defendants not only may abscond and maintain their criminal activity, but also influence victims and witnesses who have not yet been questioned by the court, thereby obstructing the administration of justice.
The defence has not put forward any circumstances preventing the defendants from being detained in custody; nor can any such circumstances be seen from the case file. The defence has also not put forward a valid argument regarding the existence of new factual or legal grounds for altering the custodial measure.
The circumstances mentioned by the defence... such as [the defendants’] positive references, their [family situation] and [existence of permanent residence]... cannot be viewed by the court as preferential and sufficient grounds for altering the custodial measure. Besides, the existence of these circumstances as such does not exclude the possibility that the defendants will abscond or otherwise obstruct the proceedings in the case, since they are charged with particularly serious crimes, including banditry, punishable with imprisonment.
When examining parties’ requests concerning custodial measures the court takes into consideration: the gravity and the nature of the charges against the defendants; the reasonableness of the suspicion justifying the placement of each defendant in custody; the time each of the defendants had already spent in custody; personal data in respect of each of the defendants; [and] the possibility of applying a more lenient preventive measure.
The [defendants’] detention had been ordered and repeatedly extended in accordance with the rules of criminal procedure.
Article 255 of the Code of Criminal Procedure provides for the possibility of extending detention during criminal proceedings beyond six months in cases concerning serious or particularly serious criminal offences, each time for no longer than three months.
It follows from the case-file material that the factual circumstances which [were taken into consideration by the courts] when [applying and extending] the custodial measure had not only remained unchanged, but had been expanded by new and substantial circumstances, which, taken together, are evaluated by the court as sufficient... grounds for maintaining the custodial measure.
The risk existing at the current stage of the proceedings of the defendants’ absconding is a sufficient ground for [further] deprivation of [their] liberty, notwithstanding the lengthy term of their pre-trial detention. Besides, the extension of detention in respect of those charged with banditry is justified by the necessity to protect the rights and interests of victims and witnesses, as well as [the necessity to protect] the public interest, which, in spite of [the defendants’] presumption of innocence, outweighs respect for individual liberty. ...”
36. On 21 November 2008 the Supreme Court of Russia upheld the above decision on appeal.
37. On 22 December 2008 the Ryazan Regional Court extended the applicant’s and nine other co-defendants’ detention for three months, until 8 April 2009 inclusive. The court applied the same reasoning as in its extension order of 24 September 2008. In addition, the court took into account that the members of the criminal group of which the applicant was allegedly a member helped each other whenever criminal proceedings were instituted against either of them, so that the member would escape punishment or receive a less severe one. The court specifically referred to two examples of such behaviour by members of the criminal group in question.
38. On 24 February 2009 the Supreme Court of Russia upheld the above decision on appeal.
39. On 23 March, 15 June and 24 September 2009 the Ryazan Regional Court extended the applicant’s and nine other co-defendants’ detention each time for three months, until 8 July and 8 October 2009 and 8 January 2010 respectively. The court adopted the same reasoning as in its previous extension orders and addressed new arguments raised by some of the defendants (not the applicant).
40. On 27 April, 30 July and 3 November 2009 respectively the Supreme Court of Russia upheld the above extension orders on appeal.
41. On 21 December 2009 the Ryazan Regional Court extended the applicant’s and his nine co-defendants’ detention during judicial proceedings for an additional three months, until 8 April 2010. The court added to its previous reasoning the fact that during the trial some of the witnesses and the victims had changed their statements in so far as they concerned the applicant and two other co-defendants. The court further referred to the large volume of case material and evidence, involving multiple episodes and numerous participants.
42. On 24 March, 30 June, 23 September and 20 December 2010 the Ryazan Regional Court further extended the applicant’s and his nine codefendants’ detention during judicial proceedings, each time for three months, until 8 July and 8 October 2010 and 8 January and 8 April 2011 respectively. The court applied the same line of reasoning as in its previous extension orders. The extension order of 30 June 2010 further addressed the defendants’ argument that the length of their detention during judicial proceedings was excessive:
“The defendant’s argument, that their detention during judicial proceedings has been excessively long, is disproved by the trial itself. The multi-episode criminal case with a large number of participants has been being examined [by the court] on the merits since 30 July 2008; hearings are only adjourned at the request of the defence or when defence counsel are unable to attend; there are no unjustified interruptions in the proceedings. The court has repeatedly applied ... measures to all the defendants detained during judicial proceedings... for breaches of court orders and [manifest actions aimed at] delaying the proceedings. The legal and factual complexity of the case, the conduct of the defendants... and the organisational measures being taken by the court show [that the trial is being carried out in compliance with the reasonable time requirement].”
43. On 28 March 2011 the Ryazan Regional Court convicted the applicant of banditry, aggravated murder, robbery, extortion, fraud and pressurising others to complete deals, and sentenced him to sixteen years’ imprisonment. The judgment ran to 335 pages.
44. On 19 October 2011 the Supreme Court of Russia upheld the above judgment on appeal.
45. Article 22 of the Constitution provides that everyone shall have the right to freedom and inviolability of person. It further provides that arrest, detention and remand in custody shall be allowed only by a court decision.
46. The police may arrest a person suspected of committing an offence punishable by imprisonment if the person is caught in the act of committing an offence or immediately after committing it. No judicial authority is required for the arrest (Article 91).
47. Within forty-eight hours of the time of the arrest a suspect must be released if a preventive measure in the form of remand in custody has not been imposed on the person or a final decision has not been deferred by a court. When remand in custody is deemed necessary, an application must be lodged to that effect with a district court by a prosecutor or by an investigator with the consent of a prosecutor (Article 94).
48. “Preventive measures” or “measures of restraint” (меры пресечения) include an undertaking not to leave a town or region, personal surety, bail and detention (Article 98). If necessary, the suspect or accused may be asked to give an undertaking to appear (обязательство о явке) (Article 112).
49. When deciding on a preventive measure, the competent authority is required to consider whether there are “sufficient grounds to believe” that the accused would abscond during the investigation or trial, reoffend or obstruct the establishment of the truth (Article 97). It must also take into account the gravity of the charge, information on the accused’s character, his or her profession, age, state of health, family status and other circumstances (Article 99).
50. Detention may be ordered by a court if the charge carries a sentence of at least two years’ imprisonment, provided that a less restrictive preventive measure cannot be applied (Article 108 § 1).
51. After arrest the suspect is placed in custody “pending investigation”. The maximum permitted period of detention “pending investigation” must not exceed two months. It may subsequently be extended up to six months (Article 109 § 1).
52. Further extensions to up to twelve months are possible only in relation to persons accused of serious or particularly serious criminal offences, in view of the complexity of the case and if there are grounds justifying detention. An investigator’s request for extension must be approved by the Regional Prosecutor (Article 109 § 2).
53. An extension of detention beyond twelve months and up to eighteen months may be authorised only in exceptional circumstances in respect of persons accused of particularly serious offences, upon an investigator’s request approved by the Prosecutor General or his Deputy (Article 109 § 3).
54. Extension of detention beyond eighteen months is prohibited and the detainee must be released immediately, unless the prosecution’s request for an extension for the purpose of studying the case has been granted by a court in accordance with Article 109 § 8 of the CCrP (Article 109 § 4).
55. Upon completion of the investigation, the detainee must be given access to the case file no later than thirty days before the expiry of the maximum period of detention indicated in paragraphs 2 and 3 (Article 109 § 5).
56. If access is granted on a later date the detainee must be released after the expiry of the maximum period of detention (Article 109 § 6).
57. If access is granted thirty days before the expiry of the maximum period of detention but the thirty-day period proves insufficient to read the entire case file, the investigator may request the court to extend the period of detention. The request must be submitted no later than seven days before the expiry of the detention period. If several defendants are involved in the proceedings and the thirty-day period is insufficient for at least one of them to read the entire case file, the investigator may request the court to extend the period of detention in respect of those defendants who have finished reading the case file, provided that the need for a custodial measure for them persists and that there are no grounds for choosing another preventive measure (Article 109 § 7).
58. Within five days of receipt of a request for an extension, the judge must decide whether to grant it or reject it and release the detainee. If the extension is granted the period of detention is extended until such time as will be sufficient for the detainee and counsel to finish reading the case file and for the prosecution to submit the case to the trial court (Article 109 § 8).
59. From the date the prosecutor forwards the case to the trial court, the defendant’s detention is “before the court” (or “during judicial proceedings”). The period of detention “during judicial proceedings” may not normally exceed six months, but if the case concerns serious or particularly serious criminal offences the trial court may approve one or more extensions of no longer than three months each (Article 255 §§ 2 and 3).
60. A decision to open a criminal case against an advocate is taken by a prosecutor with prior approval by a district judge (Article 448 § 1).
61. Advocates are not immune from arrest (Article 449).
62. Prior to institution of criminal proceedings against an advocate investigative actions are carried out following approval by a district judge (Article 450 § 5).
63. Examining the compatibility of Article 97 of the RSFSR CCrP (now replaced by Article 109 of the CCrP, the sole difference between the two Articles being that Article 97, in contrast to the new Article 109, imposed a six-month limitation on the maximum period of detention for the purpose of studying the case file with the Constitution, on 13 June 1996 the Constitutional Court ruled as follows:
“...affording the defendant sufficient time for studying the file must not result in... his being detained indefinitely. Indefinite detention would amount to punishment of the defendant for exercising his procedural rights and thereby inducing him to waive those rights...”
64. On 25 December 1998 the Constitutional Court issued a further clarification of its position (decision no. 167-O), finding as follows:
“3. ...the studying of the file [by the defendant and his counsel] is a necessary condition for extending the term of detention [beyond eighteen months] but it may not be, taken on its own as a sufficient ground for granting such an extension... For that reason, in each case the prosecutor’s application for extending the period of detention beyond eighteen months (Article 97 §§ 4, 6 of the RSFSR CCrP) must refer not to the fact that the defendant and his counsel continue to study the file... but rather to factual information demonstrating that this preventive measure cannot be revoked and the legal grounds for its continued application remain...
6. ...Article 97 § 5 of the RSFSR CCrP expressly provides that, on an application by a prosecutor, a judge may extend a defendant’s detention until such time as the defendant and his counsel have finished studying the file and the prosecutor has submitted it to the [trial] court, but by no longer than six months. Accordingly, the law does not provide for the lodging of repeated applications for extension of the defendant’s detention, even after an additional investigation [has been carried out]... In the absence of an express legal provision for repeated extensions of detention on that ground, any other interpretation of [Article 97] would breach the prohibition on arbitrary detention within the meaning of the Constitutional Court’s decision of 13 June 1996.”
65. By its decision no. 184-O of 6 June 2003 the Constitutional Court declined to examine a complaint by a Mr Yest., in which he challenged the compatibility with the Constitution of Article 109 § 8 of the Code of Criminal Procedure, in so far as it allowed the extension of detention pending investigation beyond the maximum time-limit and indefinitely while the defendant finished reading the material in the case file. The Constitutional Court held that such an extension was only possible if there still existed “sufficient grounds to believe” that the accused might abscond during the investigation or trial, reoffend or otherwise obstruct the establishment of the truth, as provided by Article 97 of the Code of Criminal Procedure. In so far as the challenged provision did not set a specific time-limit for holding the defendant in custody while he studied the case file, the Constitutional Court considered that it allowed for the possibility of determining such a time-limit for each particular case, depending on its specific features, on condition that the grounds for detention established in Article 97 had been sufficiently confirmed. The court concluded that the challenged provision could not be interpreted as providing for superfluous or unlimited detention. Neither did it deprive the defendant and his counsel of the right to challenge before a higher court the lawfulness and validity of the extension order, as well as to make an application for lifting or altering the custodial measure.
66. By decision no. 352-O of 11 July 2006, the Constitutional Court confirmed its position, by reference to above-cited decision no. 167-O, that in the absence of an express provision to that effect, time-limits during a pre-trial investigation may not be repeatedly extended, particularly on the same grounds, in excess of the maximum time-limit set out in the CCrP.
67. By its decision no. 271-O-O of 19 March 2009, the Constitutional Court declined to examine a similar complaint by a Mr R. With reference to its previous decisions of 13 June 1996, 25 December 1998 and 6 June 2003, the Constitutional Court held that even though Article 109 § 8 did not define the maximum period within which an extension could be granted for the purpose of studying the case file, it did not imply the possibility of excessive or unlimited detention because, in granting an extension, the court should not rely solely on a well-founded suspicion that the defendant had committed the offence, but should mainly base its decision on specific circumstances justifying the continued detention, such as his potential to exert pressure on witnesses or an established risk of his absconding or reoffending, as well as the importance of the subject matter of the proceedings, the complexity of the case, the conduct of the defendant and other relevant factors.
68. In its decision no. 22 of 29 October 2009 “On the Application by the Courts of Preventive Measures in the Form of Remand in Custody, Bail and House Arrest” the Plenum of the Supreme Court held as follows:
“18. [...] Pursuant to Article 109 § 7 of the Code of Criminal Procedure, following a request by an investigator the court may extend an accused’s detention until such time as he and his defence counsel have finished studying the case file and the prosecutor has submitted it to the [trial] court, if upon completion of the pre-trial investigation the accused has been given access to the case file no later than thirty days before the expiry of the maximum period of detention indicated in Article 109 §§ 2 and 3 [six, twelve, eighteen months]. In that case the relevant extension order should indicate the exact period for which the extension is made.”
VIOLATED_ARTICLES: 5
VIOLATED_PARAGRAPHS: 5-1
5-3
NON_VIOLATED_ARTICLES: 5
NON_VIOLATED_PARAGRAPHS: 5-1
